              Case 1:21-cv-00228-JMF Document 20 Filed 03/08/21 Page 1 of 2




Valdi Licul
vlicul@wigdorlaw.com


March 8, 2021

VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:     Letter Motion in Opposition to Stay Discovery Pending Decision on Motion to
                Compel Arbitration

Dear Judge Furman:

We represent Plaintiff Jackelyn Keller in the above-referenced action and write in opposition to
Defendants’ letter motion to stay discovery pending the Court’s decision on Dotdash’s motion to
compel arbitration dated February 3, 2021. See Dkt. 12-2, 18.

As an initial matter, there is no good cause to stay discovery because Defendant is seeking to delay
disclosures that will occur no matter the forum in which this matter proceeds. The information
described in the Court’s Initial Notice of Pretrial Conference (the “Initial Notice”) would be
equally relevant in an arbitration. Moreover, the Initial Notice did not mandate “broad-ranging
discovery,” Nat’l Broad. Co. v. Bear Stearns & Co., 165 F.3d 184, 190–91 (2d. Cir 1999), but only
limited initial disclosures of core evidence.

Second, “the mere existence of a motion to compel arbitration is an insufficient basis to stay
discovery.” Kwik Ticket Inc. by Shamah v. Spiewak, No. 20 Civ. 01201 (FB) (SJB), 2020 WL
5658723, at *2 (E.D.N.Y. Sept. 23, 2020) (citing cases). Indeed, Dotdash makes nothing more
than a generalized argument that discovery should never proceed where there is a possibility that a
case can be dismissed or removed from federal court. Nothing in the federal rules or case law
supports such a position.

Third, there is no danger that DotDash will be deemed to have waived arbitration by complying
with a duly issued discovery order. It has unequivocally moved to compel arbitration and has not
litigated “a substantial issues going to the merits.” Sweater Bee by Banff, Ltd. v. Manhattan Indus.,
Inc., 754 F.2d 457, 461 (2d Cir. 1985). Compliance with a court order is hardly a waiver.
              Case 1:21-cv-00228-JMF Document 20 Filed 03/08/21 Page 2 of 2


                                                                  The Honorable Jesse M. Furman
                                                                                  March 8, 2021
                                                                                          Page 2



We thank Your Honor for the Court’s attention to this matter. Should the Court require any further
information or documents, we are happy to provide them.

Respectfully submitted,



Valdi Licul

cc:    Counsel for Defendants (via ECF)
